Exhibit 10.4

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made by and amongst VOLCANO
CORPORATION (the “Company”), having its principal offices at 3661 Valley Centre
Drive, Suite 200, San Diego, California, 92130 USA, and VINCENT BURGESS (the
“Executive”), effective as of February 10, 2010.

WHEREAS, the Company desires to continue to employ the Executive in the position
of Group President, Advanced Imaging Systems;

WHEREAS, the Executive desires to be employed by the Company as its Group
President, Advanced Imaging Systems; and

WHEREAS, the Company and the Executive desire to enter into an agreement
describing the terms and conditions of such employment.

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:

(a) “Annual Base Salary” shall mean the Executive’s rate of regular base annual
compensation prior to any reduction under (i) a salary reduction agreement
pursuant to Section 401(k) or Section 125 of the Code or (ii) any plan or
arrangement deferring any base salary.

(b) “Board” shall mean the Board of Directors of the Company. The Board may
delegate its authority to a committee of the Board (the “Committee”), including
without limitation a remuneration committee, which shall consist of outside
directors as defined under Section 162(m) the Code, and related Treasury
regulations, and “non-employee directors” as defined under Rule 16b-3 under the
Securities Exchange Act of 1934 (the “Exchange Act”). Unless otherwise specified
in the Agreement, the term “Board” shall include any Committee (or
sub-committee) to which the Board’s authority has been delegated to.

(c) “Cause” any of the following (i) conviction of the Executive by a court of
competent jurisdiction of any felony or a crime involving moral turpitude;
(ii) the Executive’s knowing failure or refusal to follow reasonable
instructions of the CEO or reasonable policies, standards and regulations of the
Company or its affiliates; (iii) the Executive’s failure or refusal to
faithfully and diligently perform the usual, customary duties of his employment
with the Company or its affiliates; (iv) unprofessional, unethical, immoral or
fraudulent conduct by the Executive; (v) conduct by the Executive that
materially discredits the Company or any affiliate or is materially detrimental
to the reputation, character and standing of the Company or any affiliate or
(vi) the Executive’s material breach of the Patent, Copyright and Nondisclosure
Agreement or his Information and Inventions Agreement. An event described in
(ii) — (vi) above shall not be treated



--------------------------------------------------------------------------------

as “Cause” until after the Executive has been given written notice of such
event, failure or conduct and the Executive fails to cure such event, failure,
conduct or breach, if curable, within thirty (30) days from such written notice.
In any event, the Executive shall not be deemed to have been terminated for
Cause unless the Company shall have given a reasonable opportunity to Executive
to appear before the Board to request reconsideration. Failure of the Company to
meet financial or performance targets or goals shall not be deemed to be a
breach pursuant to subjections (ii) or (iii) above.

(d) “Change in Control” shall mean the occurrence of one (1) or more of the
following events:

(i) The date that any Person (other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or a company owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company), or more than one
such Person acting as a group (as determined under Treasury Regulations
Section 1.409A-3(i)(5)(v)(B)), acquires ownership of the stock of the Company
representing more than thirty-five percent (35%) of the total combined voting
power of the Company’s then-outstanding stock;

(ii) The date that any Person (other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or a company owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company), or more than one
such Person acting as a group (as determined under Treasury Regulations
Section 1.409A-3(i)(5)(v)(B)), acquires assets from the Company that have a
total gross fair market value equal to or more than 40% of the total gross fair
market value of all of the assets of the Company immediately before such
acquisition (with “gross fair market value” determined without regard to any
liabilities associated with such assets);

(iii) The date that the majority of members of the Board are replaced during any
twelve (12)-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of such
appointment or election.

(iv) Notwithstanding the foregoing, in no event shall a Change in Control be
deemed to have occurred if, with respect to the Executive, the Executive is part
of a purchasing group which consummates the Change in Control transaction. The
Executive shall be deemed “part of the purchasing group” for purposes of the
preceding sentence if the Executive is an equity participant or has agreed to
become an equity participant in the purchasing company or group (except for
(a) passive ownership of less than five percent (5%) of the voting securities of
the purchasing company; or (b) ownership of equity participation in the
purchasing company or group which is otherwise deemed not to be significant, as
determined prior to the Change in Control by a majority of the non-employee
continuing directors of the Board).



--------------------------------------------------------------------------------

(e) “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as well as any state law of similar effect.

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended, and, as
applicable, Treasury Regulations promulgated thereunder.

(g) “Company” shall mean Volcano Corporation and any successor to its business
and/or assets which assumes (either expressly, by operation of law or otherwise)
and/or agrees to perform this Agreement by operation of law or otherwise (except
in determining, under subsection (d) hereof, whether or not any Change in
Control of the Company has occurred in connection with such succession).

(h) “Date of Termination” shall mean with respect to any purported termination
of the Executive’s employment, the effective date of the Executive’s Separation
from Service.

(i) “Disability” shall mean the Executive’s inability for medical reasons to
perform the essential duties of the Executive’s position for either ninety
(90) consecutive calendar days or one hundred twenty (120) business days in a
twelve month period by reason of any medically determined physical or mental
impairment as determined by a medical doctor selected by written agreement of
the Company and the Executive upon the request of either party by notice to the
other.

(j) “Good Reason” shall mean (i) a material change in the character or scope of
the Executive’s position, duties, Annual Base Salary, responsibilities,
reporting or authority; (ii) the Company’s relocation of its principal place of
business to a location that is greater than fifty (50) miles from the Company’s
principal business location as of the effective date of the Agreement and the
Company requiring the Executive to perform a substantial performance of his
services at such location; (iii) failure of the Company to renew the Agreement;
(iv) failure of the Company to have any successor entity assume and perform this
Agreement pursuant to Section 7(d); (iv) the material breach of the Agreement by
the Company or any successor thereto; or (v) written notice of resignation from
the Executive during the sixty (60) day period following the date which is six
months after a Change in Control.

(k) “Patent, Copyright and Nondisclosure Agreement” shall mean the Patent,
Copyright and Nondisclosure Agreement between the Executive and the Company
dated February 28, 2006.

(l) “Person” shall have the meaning ascribed thereto in Section 3(a)(9) of the
Exchange Act, as modified, applied and used in Sections 13(d) and 14(d) thereof;
provided, however, a Person shall not include (i) the Company or any of its
respective subsidiaries, (ii) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any of its respective
subsidiaries (in its capacity as such), (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities.



--------------------------------------------------------------------------------

(m) “Release” shall mean a general mutual release of the Company and the
Executive containing a mutual non-disparagement clause in substantially the form
attached hereto as Exhibit A, subject to such modifications as mutually agreed
to by the parties hereto. The Release must be signed by the Executive and become
effective in accordance with its terms not later than sixty (60) days following
the Date of Termination, unless a longer period for execution and effectiveness
is expressly required by applicable law.

(n) “Separation from Service” shall mean the date after which (i) no further
services are reasonably expected to be performed by the Executive or (ii) the
level of bona fide services that the Executive would perform (whether as an
employee or as an independent contractor) would permanently decrease to no more
than 20% of the average level of bona fide services performed (whether as an
employee or as an independent contractor) over the preceding 36-month period.
The determination of such date shall be made in good faith by the Board based on
the applicable facts and circumstances.

2. Term of this Agreement. The term of this Agreement shall commence upon the
date of this Agreement set forth above and shall continue until the second
anniversary of the date of this Agreement; provided however, that the term of
this Agreement shall automatically be extended for an additional term of one
year on each anniversary (the “Term”) unless either party to this Agreement
delivers a written notice of non-extension to the other party by at least ninety
(90) days prior to the expiration of the Term.

3. Duties; Scope of Employment; Compensation and Benefits.

(a) Position and Duties. The Company shall employ the Executive to the position
of Group President, Advanced Imaging Systems. During the Term, the Executive
will devote substantially all of the Executive’s business efforts and time to
the Company. The Executive agrees not to actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the Board, provided, however, that
the Executive may engage in the following as long as such activities do not
materially interfere with the Executive’s duties and responsibilities with the
Company: (i) serve on the board of one (1) unaffiliated corporation or the
boards of trade associations or charitable organizations; (ii) engage in
charitable activities and community affairs; or (iii) manage the Executive’s
personal investments and affairs; provided, however, that service on the Board
on an unaffiliated corporation shall be subject to the reasonable prior approval
of the Board, which shall not be unreasonably withheld or delayed.

(b) Annual Base Salary. The Executive’s Annual Base Salary shall equal Three
Hundred Nine Thousand Dollars ($309,000.00). This amount shall be reviewed
annually in January of each year by the Board and, in the sole discretion of the
Board, may be adjusted upward with such adjustments effective January 1 of the
respective year. Notwithstanding the preceding sentence, the Executive’s annual
salary may be reduced if such reduction is pro rata among substantially all of
the Company’s senior level executives as a group.



--------------------------------------------------------------------------------

(c) Bonus. The Executive’s target bonus opportunity shall be forty (40%) of the
Executive’s Annual Base Salary, with a target range to be determined by the
Board of Directors or the Companesation Committee of the Board of Directors.
This target percentage shall be reviewed annually in by the Board (or a duly
authorized committee thereof) and, in its sole discretion, may be adjusted
upward. The Executive’s actual bonus earned shall be determined based on the
Executive’s performance and achievement of target objectives and such other
terms agreed to in good faith by the Company and the Executive. Any earned
annual bonus will be paid in good faith by the Company and the Executive no
event later than March 15 of the year following the year of performance. The
Executive shall also be eligible to receive an additional bonus in the form of
an annual stock option grant to purchase additional shares of Company stock
pursuant to the terms of the Volcano Corporation 2005 Equity Compensation Plan
(the “Equity Plan”) based upon the Executive’s performance and achievement of
target objectives agreed to by the Company and the Executive.

(d) Pension and Welfare Plans. During the Term, the Executive and the
Executive’s dependents, if applicable, shall be entitled to participate in all
incentive, savings and retirement plans, health and welfare benefit plans,
practices, policies and programs (including, without limitation, medical,
prescription, dental, disability, employee life, group life, accidental death
and travel accident insurance plans and programs) sponsored by the Company or
its affiliates on the same terms and conditions generally applicable to
executives of the Company generally.

(e) Equity Plans. The Executive shall be entitled to participate in any stock
option, restricted stock, stock appreciation rights, or any other equity
compensation plan or program sponsored by the Company or its affiliates on the
same terms and conditions generally applicable to executives of the Company.
Notwithstanding the foregoing, the Executive shall not be entitled to awards
under such plans at any time or in any particular amount. Any equity interests
or rights to purchase equity interests in the Company held by the Executive and
issued pursuant to the Equity Plan shall be administered and subject to the
terms of the Equity Plan and any amendments thereto, including, without
limitation, the Equity Plan’s provisions relevant to a Change in Control.

(f) Designation as Qualified Performance-Based Compensation. The Company may
determine that any bonus or equity awards issued under Sections 3(c) or 3(e) of
this Agreement (“Awards”) shall be considered “qualified performance-based
compensation” under Section 162(m) of the Code. Any Awards shall be administered
by the Committee in accordance with this Section 3(f).

(g) Fringe Benefits and Prerequisites. The Executive shall be entitled to fringe
benefits and prerequisites available to executives in accordance with the plans,
practices, programs and policies of the Company from time to time.

(h) Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by the Executive in accordance with the
applicable policy of the Company and its affiliated companies.



--------------------------------------------------------------------------------

(i) Paid Time Off. The Executive shall be entitled to accrue such number of days
per year of paid time off in accordance with the general policy of the Company.

4. Termination. The Executive’s employment shall terminate upon the occurrence
of any of the following events:

(a) Termination Without Cause; Resignation for Good Reason.

(i) The Company may remove the Executive at any time without Cause from the
position in which the Executive is employed hereunder upon not less than thirty
(30) days’ prior written notice of termination to the Executive; provided,
however, that, in the event that such notice is given, the Executive shall be
allowed reasonable time away from the office to seek other employment. In
addition, the Executive may initiate termination of employment by resigning
under this Section 4(a) for Good Reason. The Executive shall give the Company
not less than thirty (30) days’ prior written notice of termination of such
resignation for Good Reason.

(ii) Upon any removal or resignation described in Section 4(a)(i) above, the
Executive shall be entitled to receive, subject to the effectiveness of the
Release, the following:

(1) The Executive shall receive cash severance (the “Cash Severance”) equal to
the sum of (a) two (2) years of the Executive’s Annual Base Salary at the rate
in effect immediately prior to the Date of Termination, (b) a pro-rated bonus
(the “Pro-Rated Bonus”) for the year in which the Date of Termination occurs,
calculated as the product of (i) the maximum target bonus for that year and
(ii) a fraction, the numerator of which is the number of days during which the
Executive was employed by the Company in the year in which the Date of
Termination occurs, and the denominator of which is three hundred sixty five
(365), and (c) two (2) years of non-health insurance premiums, calculated as the
product of (i) the aggregate monthly cost of the premiums the Executive would
pay upon conversion to individual policies of his life and disability insurance
coverage under the Company’s policies, as in effect immediately prior to the
Date of Termination and (ii) twenty-four (24) months.

a. If the Executive is not a “specified employee” under Section 409A of the Code
as of the Date of Termination, the Company shall pay the Cash Severance as
follows:

i. If the Separation from Service does not occur immediately prior to, on or
within twelve (12) months after a Change in Control, the Company will pay
(1) the Cash Severance, less the Pro-Rated Bonus, in substantially equal
installments on the Company’s regular payroll schedule and subject to standard
deductions and withholdings over the two (2) year period immediately following
the Date of Termination and (2) the Pro-Rated Bonus in a lump sum on the date
that the Company would otherwise pay the annual bonus for that year to other
executives whose employment has not terminated (but in no event later than
March 15 of the year following



--------------------------------------------------------------------------------

the year in which the annual bonus would have otherwise been earned). However,
no payments of the Cash Severance will be made prior to the effective date of
the Release. On the first payroll pay day following the effective date of the
Release, the Company will pay the Executive in a lump sum the Cash Severance the
Executive would otherwise have received on or prior to such date but for the
delay in payment related to the effectiveness of the Release, with the balance
of the Cash Severance being paid as originally scheduled.

ii. If the Separation from Service occurs immediately prior to, on or within
twelve (12) months after a Change in Control, (1) the Cash Severance, less the
Pro-Rated Bonus, will be paid in a single lump sum on the first regular payroll
pay day following the effective date of the Release and (2) the Pro-Rated Bonus
will be paid in a lump sum on the date that the Company would otherwise pay the
annual bonus for that year to other executives whose employment has not
terminated (but in no event later than March 15 of the year following the year
in which the annual bonus would have otherwise been earned).

b. If the Executive is a “specified employee” under Section 409A of the Code as
of the Date of Termination, the Company shall pay the Cash Severance as follows:

i. If the Separation from Service does not occur immediately prior to, on or
within twelve (12) months after a Change in Control, the Company will pay the
entire amount of the Cash Severance in substantially equal installments on the
Company’s regular payroll schedule and subject to standard deductions and
withholdings over the eighteen (18) month period commencing on the date that is
six (6) months after the Date of Termination.

ii. If the Separation from Service occurs immediately prior to, or within twelve
(12) months after a Change in Control, the Cash Severance will be paid in a
single lump sum on the date that is six (6) months after the Separation from
Service.

2. If the Executive timely elects continuation health care coverage pursuant to
COBRA for himself and/or his eligible dependents, the Company will pay the
applicable COBRA premiums for such coverage for up to twenty-four (24) months,
or such earlier time as the Executive ceases to be eligible for such
continuation coverage.

(b) Termination for Cause; Voluntary Resignation Without Good Reason. In the
event that the Executive voluntarily terminates his employment for any reason
other than Good Reason or in the event that Company terminates the Executive for
Cause no further payments shall be due under this Agreement, except that the
Executive shall be entitled to any amounts earned, accrued or owing but not yet
paid under Section 3 above and any benefits accrued or earned under the
Company’s benefit plans and programs.



--------------------------------------------------------------------------------

(c) Disability. In the event that the Executive’s employment is terminated due
to Disability, the Executive shall be entitled to receive all of the benefits
described in Section 4(a) above, on all of the same payment terms and conditions
(including execution of an effective Release), except that each reference to
twenty-four (24) months shall be changed to twelve (12) months, each reference
to two (2) years shall be instead to one (1) year and therefore each reference
to eighteen (18) months shall be instead to six (6) months.

(d) Death. If the Executive dies while employed by the Company, the Company pay
the Executive’s executor, legal representative, administrator or designated
beneficiary (the “Heir(s)”) any amounts earned but not yet paid under Section 3
above and any benefits accrued or earned under the Company’s benefit plans and
programs. In addition, subject to the Heir(s)’s execution of the Release, the
Company will pay to the Heir(s), the following:

(i) The Company will pay a lump sum amount within thirty (30) days after the
effectiveness of the Release equal to the sum of (1) twelve (12) months of the
Executive’s monthly Annual Base Salary at the rate in effect on the Executive’s
Date of Termination; (2) the Pro-Rated Bonus and (3) a lump sum payment equal to
one (1) year of non-health insurance premiums, calculated as the product of
(i) the aggregate monthly cost of the premiums the Executive would have paid
upon conversion to individual policies of the life and disability insurance
coverage for his eligible dependents under the Company’s policies, as in effect
immediately prior to the Date of Termination and (ii) twelve (12) months.

(ii) If the Executive’s dependents timely elect continuation health care
coverage pursuant to COBRA, the Company will pay the applicable COBRA premiums
for such coverage for up to twelve (12) months, or such earlier date as the
dependents cease to be eligible for such continuation coverage.

(e) Compliance with Section 409A of the Code. It is intended that each
installment of the payments provided for in this Section 4 is a separate
“payment” for purposes of Treasury Regulations Section 1.409A-2(b)(2)(i). For
the avoidance of doubt, it is intended that payments of the amounts set forth in
this Section 4 satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A provided under Treasury Regulation 1.409A-1(b)(4)
and 1.409A-1(b)(9)(v).

5. Non-Disclosure; Proprietary Information and Inventions, etc. The Executive
agrees to continue to be bound and abide by the Information and Inventions
Agreement. Executive also acknowledges that nothing in this Agreement relieves
the Executive of his obligations under the Patent, Copyright and Nondisclosure
Agreement.

6. Miscellaneous.

(a) Legal Costs. The Company shall reimburse the Executive for reasonable legal
fees and expenses incurred if the Executive prevails on any issue which is the
subject of such of a lawsuit or arbitration brought by the Executive or the
Company



--------------------------------------------------------------------------------

as a result of any dispute with any party (including, but not limited to, the
Company and/or any affiliate of the Company) regarding the provisions of this
Agreement. Otherwise, the Executive and the Company shall be responsible for its
own legal fees and expenses in connection with such action. The Company will
reimburse the Executive for reasonable legal fees and expenses directly relating
to the negotiation of this Agreement.

(b) Arbitration. In the event of any dispute under the provisions of this
Agreement, other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction, the parties shall be required to have
the dispute, controversy or claim settled by arbitration in San Diego,
California in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association,
before a panel of three arbitrators, two of whom shall be selected by the
Company and the Executive, respectively, and the third of whom shall be selected
by the other two arbitrators. Any award entered by the arbitrators shall be
final, binding and nonappealable and judgment may be entered thereon by either
party in accordance with applicable law in any court of competent jurisdiction.
This arbitration provision shall be specifically enforceable. The arbitrators
shall have no authority to modify any provision of this Agreement or to award a
remedy for a dispute involving this Agreement other than a benefit specifically
provided under or by virtue of the Agreement.

(c) No Mitigation. The Company agrees that, if the Executive’s employment is
terminated during the Term, the Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to this Agreement. Further, the amount of any
payment or benefit provided for in Section 4 of this Agreement shall not be
reduced by any compensation earned by the Executive as the result of employment
by another employer, by retirement benefits, or offset against any amount
claimed to be owed by the Executive to the Company or any of their respective
subsidiaries. However, the severance benefits provided under this Agreement are
intended to satisfy, to the greatest extent possible, any and all statutory
obligations that may arise out of the Executive’s termination of employment
including, without limitation, the Worker Adjustment and Retraining Notification
Act.

(d) Successors. In addition to any obligations imposed by law upon any successor
to the Company, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

(e) Binding Agreement. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive shall die while any amount would still be payable to the Executive
hereunder (other than amounts which, by their terms, terminate upon the death of
the Executive) if the Executive had continued to live, all such amounts, unless
otherwise provided herein, shall



--------------------------------------------------------------------------------

be paid in accordance with the terms of this Agreement to the executors,
personal representatives or administrators of the Executive’s estate.

(f) Notices. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon actual receipt:

To the Company:

Chairman of the Board of Directors

Volcano Corporation

3661 Valley Centre Drive, Suite 200

San Diego, CA 92130

To the Executive:

Mr. Vince Burgess

At the address most recently on file with the Company

With a copy to:

Cooley Godward Kronish LLP

Five Palo Alto Square – 4th Floor

3000 El Camino Real

Palo Alto, CA 94306-2155

Attn: Gordon Ho, Esq.

(g) Amendments. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Company. No waiver by either party hereto at any time of any breach by
the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

(h) Entire Agreement. Except as otherwise provided, this Agreement contains the
entire agreement between the parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, express or implied, between the parties
with respect thereto.



--------------------------------------------------------------------------------

(i) Applicable Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California
without regard to the principles of conflict of laws thereof.

(j) Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

(k) Withholding. Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law and any
additional withholding to which the Executive has agreed.

(l) Survivorship. The rights and obligations of the Company and the Executive
under this Agreement shall survive the expiration of the Term.

(m) Mutual Intent. All parties participated in the drafting of the Agreement,
and the language used in this Agreement is the language chosen by the Executive
and the Company to express their mutual intent. The parties agree that in the
event that any language, section, clause, phrase or word used in the Agreement
is determined to be ambiguous, no presumption shall arise against or in favor of
either party and that no rule of strict construction shall be applied against
either party with respect to such ambiguity.

(n) Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

(o) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

VOLCANO CORPORATION By:  

/s/ Scott Huennekens

Name:  

Scott Huennekens

Title:  

President and Chief Executive Officer

EXECUTIVE

/s/ Vincent Burgess

Vincent Burgess



--------------------------------------------------------------------------------

EXHIBIT A

MUTUAL RELEASE OF CLAIMS

(To be signed on or within 21 days after the employment termination date.)

Pursuant to the terms of the Amended and Restated Employment Agreement (the
“Agreement”) by and amongst VOLCANO CORPORATION (the “Company”), and VINCENT
BURGESS (the “Executive”) effective as of February 10, 2010, the Company and the
Executive hereby enter into the following Mutual Release of Claims (the
“Release”):

1. Executive’s Release of Claims:

Executive understands that, on the last date of his employment with the Company,
the Company will pay him any accrued salary and accrued and unused vacation to
which he is entitled by law, regardless of whether he signs this Release, but he
is not entitled to the severance benefits provided in the Agreement unless he
signs and returns this Release to the Company and allows it to become effective.

In exchange for payment of benefits set forth in Section 4 of the Agreement,
Executive hereby generally and completely releases the Company and its
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively the “Released Parties”) of and from any and all
claims, liabilities and obligations, both known and unknown, arising out of or
in any way related to events, acts, conduct, or omissions occurring at any time
prior to or at the time that Executive signs this Release (the “Executive
Released Claims”). This general release includes, but is not limited to: (1) all
claims arising out of or in any way related to Executive’s employment with the
Company or the termination of that employment; (2) all claims related to
Executive’s compensation or benefits from the Company, including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership or equity
interests in the Company; (3) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing
(including claims based on or arising under the Agreement); (4) all tort claims,
including claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (5) all federal, state, and local statutory
claims, including claims for discrimination, harassment, retaliation, attorneys’
fees, or other claims arising under the federal Civil Rights Act of 1964 (as
amended), the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act (as amended) (“ADEA”), the federal Family and
Medical Leave Act, the California Labor Code (as amended), the California Family
Rights Act, and the California Fair Employment and Housing Act (as amended).

Executive understands that notwithstanding the foregoing, the following are not
included in the Executive Released Claims (the “Executive Excluded Claims”):
(i) any rights or claims for indemnification Executive may have pursuant to any
written indemnification agreement to which he is a party, the charter, bylaws,
or operating agreements of any of



--------------------------------------------------------------------------------

the Released Parties, or under applicable law; or (ii) any rights which are not
waivable as a matter of law. In addition, Executive understands that nothing in
this Release prevents him from filing, cooperating with, or participating in any
proceeding before the Equal Employment Opportunity Commission, the Department of
Labor, or the California Department of Fair Employment and Housing, except that
Executive acknowledges and agrees that he shall not recover any monetary
benefits in connection with any such claim, charge or proceeding with regard to
any claim released herein. Executive hereby represents and warrants that, other
than the Executive Excluded Claims, Executive is not aware of any claims he has
or might have against any of the Released Parties that are not included in the
Executive Released Claims.

Executive acknowledges that he is knowingly and voluntarily waiving and
releasing any rights he may have under the ADEA, and that the consideration
given for the waiver and release in the preceding paragraph is in addition to
anything of value to which he is already entitled. Executive further
acknowledges that he has been advised by this writing that: (1) his waiver and
release do not apply to any rights or claims that may arise after the date he
signs this Release; (2) he should consult with an attorney prior to signing this
Release (although he may choose voluntarily not to do so); (3) he has twenty-one
(21) days to consider this Release (although he may choose voluntarily to sign
it earlier); (4) he has seven (7) days following the date he signs this Release
to revoke it by providing written notice of revocation to the Chairman of the
Company’s Board of Directors; and (5) this Release will not be effective until
the date upon which the revocation period has expired, which will be the eighth
calendar day after the date Executive signs it provided that he does not revoke
it and that the Company has signed this Release by such date (the “Effective
Date”).

Executive hereby represents that he has been paid all compensation owed and for
all hours worked, he has received all the leave and leave benefits and
protections for which he is eligible, pursuant to the Family and Medical Leave
Act, the California Family Rights Act, or otherwise, and he has not suffered any
on-the-job injury for which he has not already filed a workers’ compensation
claim.

2. Company’s Release of Claims:

The Company hereby generally and completely releases Executive of and from any
and all claims, liabilities, and obligations, both known and unknown, arising
out of or in any way related to events, acts, conduct or omissions occurring at
any time prior to or at the time the Company signs this Release (the “Company
Released Claims”); provided, however, that this Release shall not extend to:
(1) any claims that may arise out of any events, acts, conduct or omissions
occurring after this Release is executed, including without limitation, any
claims for breach of the Agreement; (2) any claims arising at any time out of
Executive’s obligations to protect the Company’s proprietary information,
including without limitation, any claims arising from Executive’s obligations
under his Information and Inventions Agreement and his Patent, Copyright and
Nondisclosure Agreement, claims arising under the California Uniform Trade
Secrets Act, or common law claims arising from these obligations; or (3) any
claims arising from any actions by



--------------------------------------------------------------------------------

Executive which were intentional or amount to gross negligence during his
employment with the Company which were outside of his authority as Chief
Financial Officer or outside of the course and scope of his employment (the
“Company Excluded Claims”).

The Company hereby represents and warrants that, other than the Company Excluded
Claims, it is not aware of any claims it has or might have against Executive
that are not included in the Company Released Claims.

3. Section 1542 Waiver:

THE PARTIES UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. The parties acknowledge that each has read and understands
Section 1542 of the California Civil Code which reads as follows: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his or her favor at the time of executing the release, which if known
by him or her must have materially affected his or her settlement with the
debtor.” The parties hereby expressly waive and relinquish all rights and
benefits under that section and any law or legal principle of similar effect in
any jurisdiction with respect to their respective release of claims herein,
including but not limited to their releases of unknown and unsuspected claims.

4. Additional Agreements:

The parties hereby further agree as follows: (1) Executive agrees not to
disparage the Company, its parent, or its or their officers, directors,
employees, shareholders, affiliates and agents, in any manner likely to be
harmful to its or their business, business reputation, or personal reputation,
and the Company agrees not to disparage Executive in any manner likely to be
harmful to his business reputation or personal reputation (although the parties
may respond accurately and fully to any question, inquiry or request for
information as required by legal process); (2) not to voluntarily (except in
response to legal compulsion) assist any third party in bringing or pursuing any
proposed or pending litigation, arbitration, administrative claim or other
formal proceeding against the other party, or against the Released Parties; and
(3) to reasonably cooperate with the other party, by voluntarily (without legal
compulsion) providing accurate and complete information, in connection with such
other party’s actual or contemplated defense, prosecution, or investigation of
any claims or demands by or against third parties, or other matters, arising
from events, acts, or failures to act that occurred during the period of
Executive’s employment by the Company.



--------------------------------------------------------------------------------

EXECUTIVE: By:  

 

  VINCENT BURGESS Date:   COMPANY: By:  

 

Title:   Date:  